Bloom, J.,
concurs in a separate memorandum, as follows: While I agree with the conclusion reached by the majority, I would place my concurrence solely on the consensual nature of the custody and questioning. Inasmuch as the record is barren of any indication of probable cause to arrest defendant, the validity of the confession must rest on the holding of the Trial Judge that defendant voluntarily accompanied the detectives to the precinct station and there voluntarily submitted to questioning (Dunaway v New York, 442 US 200). The record indicates that when defendant answered the door, he was in his underwear. The police identified themselves and were invited in. Wright was told that the police were conducting an investigation into the death of Bethea and requested Wright to accompany them to the police station. That Wright did not supinely yield to authority is manifest from the fact that he conferred with his wife before agreeing to do so. When he went into the bedroom to dress he was not accompanied by a police officer, nor was he frisked when he re-entered the room in which the police had remained. He was not handcuffed on the ride *587to the station house. In short, there was ample basis for the trial court’s holding that he was not then in custody. Nor was the treatment accorded him at the precinct that normally accorded to a person arrested. While, clearly, it would have been better for the trial court to permit a delineation upon the record of the circumstances which prompted the police to seek to question defendant, the failure to do so was not fatal in light of defendant’s consent to accompany the officers to the police station.